UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K/A (Amendment No. 1) [ X ]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-7201 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Plan number:008 B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: AVX Corporation (AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina) 1 AVX Boulevard Fountain Inn, South Carolina 29644 EXPLANATORY NOTE This Annual Report on Form 11-K/A constitutes Amendment No. 1 (the "Amendment") to AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina Annual Report on Form 11-K for the year ended December 31, 2010, which was originally filed with the Securities and Exchange Commission on June 24, 2011 (the “Original Filing”). This Amendment is being filed solely to correct the city and state of the authorized signatory on the Report of Independent Registered Public Accounting Firm and on the Consent of Independent Registered Public Accounting Firm, which was filed as Exhibit 23.1. Except as described above, no other changes have been made to the Original Filing. For the convenience of the reader, this Form 11-K/A sets forth the Original Filing in its entirety. AFGWU LOCAL 1028 401(k) RETIREMENT PLAN FOR EMPLOYEES OF AVX CORPORATION IN RALEIGH, NORTH CAROLINA INDEX Page Report of Independent Registered Public Accounting Firm 2 Statements of Net Assets Available for Benefits as of December 31, 2009 and 2010 3 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2010 4 Notes to Financial Statements 5-12 Signature 13 Schedule of Assets (Held at End of Year)* 14 Exhibit: 23.1 Consent of Grant Thornton LLP * All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. -1- Report of Independent Registered Public Accounting Firm To the Participants and Administrator of AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina: We have audited the accompanying statements of net assets available for benefits of AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina (the Plan) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2010 is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Grant Thornton LLP Charlotte, North Carolina June 24, 2011 -2- AFGWU LOCAL 1028 401(k) RETIREMENT PLAN FOR EMPLOYEES OF AVX CORPORATION IN RALEIGH, NORTH CAROLINA STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, 2009 and 2010 Assets Investments, at fair value Mutual funds $ $ Pooled separate account Common stock of sponsor and affiliate Money market fund Total investments Receivables Participant contributions Employer contributions Notes receivable from participants - Total receivables Total assets Net assets available for benefits at fair value Adjustment from fair value to contract value for Pooled Separate Account Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. -3- AFGWU LOCAL 1028 401(k) RETIREMENT PLAN FOR EMPLOYEES OF AVX CORPORATION IN RALEIGH, NORTH CAROLINA STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the year ended December 31, 2010 Investment income Net appreciation in fair value of investments $ Interest and dividends Total investment income Contributions Participant Employer Total contributions Total additions Benefits paid to participants and employee withdrawals ) Administrative expenses ) Total deductions ) Net decrease ) Net assets available for benefits Beginning of year End of year $ The accompanying notes are an integral part of this financial statement. -4- AFGWU LOCAL 1028 401(k) RETIREMENT PLAN FOR EMPLOYEES OF AVX CORPORATION IN RALEIGH, NORTH CAROLINA NOTES TO FINANCIAL STATEMENTS 1. Description of the Plan: The following description of the AFGWU Local 1028 401(k) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan's provisions. General and Eligibility The Plan, which was adopted on July 1, 1995, is a defined contribution plan established to provide retirement benefits to employees of AVX Corporation (the “Company” and the Plan sponsor) who are members of the AFGWU Local 1028 Union and have worked 90 days. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). In March of 2009, the Plan was amended to be in compliance with the Internal Revenue Code (“IRC”) regarding participant eligibility and compensation limits.This amendment is effective for plan years beginning on or after January 1, 2007. Effective January 1, 2009, the Plan moved all plan assets from Merrill Lynch to New York Life. Contributions Each year, participants may contribute up to 20% of pretax annual compensation, as defined in the Plan. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan currently offers various mutual funds, a stable value investment and common stock of Kyocera Corporation as investment options for participants. In April 2006, the Plan eliminated a participant’s ability to invest in the common stock of AVX Corporation, effective for investments made after April 30, 2006.The Company contributes a matching contribution on participant deferrals of up to 5% of compensation that a participant contributes to the Plan as follows: Participant Contribution Company Matching Contribution 1% 0.667% of compensation 2% 1.334% of compensation 3% 2.000% of compensation 4% 2.500% of compensation 5% 3.000% of compensation Each year the Company also makes a fixed contribution to the Plan equal to 1% of each participant's annual compensation.Additional contributions are made for members with 20 years or more of service as of July 1, 1995.Contributions are subject to certain limitations. Participant Accounts Each participant's account is credited with the participant's contribution and allocations of (1) the Company's contributions, and (2) plan earnings less an allocation of administrative expenses. Allocations are based on participant contributions and earnings or account balances, as defined in the Plan.The benefit to which a participant is entitled to is that amount which can be provided from the participant's vested account. Vesting Participants are vested immediately in their contributions and employer matching contributions plus actual earnings thereon. Vesting in the Company's fixed contribution portion of their accounts is based on years of continuous service. A participant is 100% vested after five years of qualifying service. -5- Notes Receivable from Participants Plan participants may borrow from their individual account balance in the Plan.A participant may have a maximum of two notes outstanding.A participant must have a minimum $5,000 account balance in order to receive a note and the minimum note amount permitted by the Plan is $1,000.The maximum allowable note receivable from the Plan is 50% of the participant’s vested account balance and may not exceed $50,000. These notes are repayable during a period up to 10 years. Notes bear interest at a rate determined by the Plan Committee; at December 31, 2009 the rate for new notes is 5% - 7% annually.There were no notes outstanding at December 31, 2010.All principal and interest repayments are credited to the individual participant’s account. Payment of Benefits Benefits under the Plan are payable after termination of service or retirement in an amount equal to the vested interest in the participant's account. Benefits are paid as a lump sum or a payout as elected by the Plan participant. For participants terminating employment with vested balances less than $5,000, the value of their vested balance is paid in one lump sum. Forfeitures For the Plan year in which the forfeiture occurs, amounts of forfeitures shall be used to first reduce the Company’s matching contributions, and then to reduce the Company’s fixed contribution.During the year ended December 31, 2010, there were no forfeitures used to reduce either matching or fixed contributions.At December 31, 2009 and 2010, forfeited non-vested account balances totaled $33,893 and $28,494, respectively.In 2010, excess forfeitures not used for Company contributions were used to pay administrative costsof $6,526. Administrative Expenses Most of the costs to administer the Plan are paid by the Plan and allocated to participants’ accounts. Certain administrative fees are paid by the sponsor. 2. Summary of Significant Accounting Policies: Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that may affect the reported amounts of certain assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Transactions and Investment Income Investments are reported at fair value.See Note 4 herein.Purchases and sales of securities are reflected on a trade-date basis.Dividend income is recorded on the ex-dividend date.Other income from investments is recorded as earned on an accrual basis. -6- The Statement of Changes in Net Assets Available for Benefits presents the net appreciation in the fair value of the Plan’s investments which consists of the realized gains (losses) and the unrealized appreciation (depreciation) on those investments for the year ended December 31, 2010. Payment of Benefits Benefits are recorded when paid. Notes Receivable from Participants: Notes receivable from participants are presented as notes receivable due from participants and recorded at unpaid principal balance, plus any accrued but unpaid interest. The notes receivable are secured by the participant account balance and are considered delinquent and written off when payment is 90 days past due. The Plan does not charge late fees on delinquent amounts. No allowance for loss on notes receivable from participants is provided based on a review of the accounts. New Accounting Standards In January 2010, the FASB issued ASU No. 2010-06, Improving Disclosures About Fair Value Measurements (ASC) 820, Fair Value Measurements and Disclosures (ASC 820) to add new disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements. ASU 2010-06 also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. This ASU is effective for the first reporting period beginning after December 15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances and settlements on a gross basis, which will be effective for fiscal years beginning on or after December 15, 2010. These disclosures were effective for the Plan on January 1, 2010, except for the disclosures related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements, which are effective on January 1, 2011. The guidance requires additional disclosures but does not impact the Plan’s net assets available for benefits. In September 2010, the FASB issued guidance clarifying the classification and measurement of participant loans by defined contribution pension plans. That guidance requires that participant loans be classified as notes receivable from participants and measured at their unpaid principal balance, plus any accrued but unpaid interest. The plan adopted this new guidance in its December31, 2010 financial statements and has reclassified participant loans of $1,782 for the year ended December31, 2009, from investments to notes receivable from participants. Net assets of the plan were not affected by the adoption of the new guidance. In May 2011,the FASB issued guidance on fair value measurement and disclosure requirements. The guidance generally clarifies the application of existing requirements on topics including the concepts of highest and best use and valuation premise and disclosing quantitative information about the unobservable inputs used in the measurement of instruments categorized within Level 3 of the fair value hierarchy. Additionally, the guidance includes changes on topics such as measuring fair value of financial instruments that are managed within a portfolio and additional disclosure for fair value measurements categorized within Level 3 of the fair value hierarchy. This guidance is effective for the Plan on January 1, 2012. The Company is currently evaluating the effect that adoption of this guidance may have on the Plan's net assets available for benefits. -7- 3. Investments: The fair value of individual investments that represent 5% or more of the Plan’s net assets available for benefits as of December 31, 2009 and 2010, are as follows: NY Life Insurance Company Anchor Account I $ $ Janus Balanced Fund Columbia Select Large-Cap Value Fund * Seligman Large-Cap Value Fund * PIMCO Total Return Fund * Investment option was not available to participants as of December 31, 2009 and 2010, respectively. During the year ended December 31, 2010, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows: AVX Corporation Common Stock $ Kyocera Corporation Common Stock Mutual Funds $ 4. Fair Value: Fair Value Hierarchy The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to value the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: ● Level 1: Unadjusted quoted prices in active markets for identical assets and liabilities. ● Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. ● Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. -8- Categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Based on Fair Value at December 31, 2010 Quoted prices in active markets (Level 1) Other observable inputs (Level 2) Unobservable inputs (Level 3) Assets measured at fair value on a recurring basis: Mutual Funds: Large Cap Value $ $ $
